Exhibit 99.1 BioAmber Inc. Receives Notice of Non-Compliance from the NYSE Montreal, Canada, September 13, 2017. BioAmber Inc. (NYSE: BIOA, TSX: BIOA) announced today that the New York Stock Exchange (NYSE) has notified the Company that it is no longer in compliance with NYSE listing standards because the price of its common stock has fallen below the NYSE’s share price rule. The NYSE requires the average closing price of a listed Company’s common stock to be at least $1 per share over a consecutive 30 trading-day period. As of September 6, 2017, the 30 trading-day average closing price of the Company’s common stock was $0.90.
